          Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


COMMONWEALTH OF MASSACHUSETTS,
STATE OF COLORADO, STATE OF
CONNECTICUT, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF
ILLINOIS, STATE OF MARYLAND, STATE
OF MICHIGAN, STATE OF MINNESOTA,
STATE OF NEVADA, STATE OF NEW
JERSEY, STATE OF NEW MEXICO, STATE                    Civil Action No. 20-11311
OF OREGON, COMMONWEALTH OF
PENNSYLVANIA, STATE OF RHODE
ISLAND, STATE OF VERMONT,
COMMONWEALTH OF VIRGINIA, and
STATE OF WISCONSIN,                                   REQUEST FOR ORAL ARGUMENT

               Plaintiffs,

                         v.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; CHAD F. WOLF, in
 his official capacity as Acting Secretary of
 Homeland Security; U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT; and MATTHEW
 T. ALBENCE, in his official capacity as Acting
 Director of U.S. Immigration and Customs
 Enforcement,

        Defendants.



                  PLAINTIFF STATES’ MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Pursuant to Fed. R. Civ. P. 65(a), Plaintiffs (“States”) move for the issuance of a

temporary restraining order and/or preliminary injunction enjoining the Defendants from

implementing or enforcing the policy announced in the July 6, 2020 Broadcast Message (“July 6
           Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 2 of 9




Directive”) issued by the United States Immigration and Customs Enforcement regarding the

Student and Exchange Visitor Program.1

        As grounds for this Motion, the States rely on the accompanying declarations listed on

Exhibit A attached to this Motion, their Complaint, and Memorandum of Law in Support of their

Motion for Temporary Restraining Order and Preliminary Injunction. In addition, for the

convenience of the Court and for consistency with the related case President and Fellows of

Harvard College v. U.S. Department of Homeland Security, No. 1:20-cv-11283-ADB, the

Plaintiffs rely on the Proposed Preliminary Injunction Order submitted by the plaintiffs in that

matter, ECF Doc. 30-1, filed July 10, 2020.

        In support of this Motion, the States state as follows. The Court should enter a temporary

restraining order and/or preliminary injunction enjoining the Defendants from implementing or

enforcing the July 6 Directive because the States are likely to succeed on the merits of their

claims; because the States will suffer irreparable harm if the requested relief is not granted; and

because the balance of harms as well as the public interest both powerfully favor granting the

requested relief.

        The States are likely to succeed on the merits of their claims that the Directive was

arbitrary and capricious, because it failed to offer a reason for its reversal of prior policy; failed

to consider the substantial reliance interests of universities and foreign students on the agency’s

prior guidance and the harms this abrupt reversal will cause; failed to consider—or outright

disregarded—the evidence that the COVID-19 emergency is continuing unabated; and required

immediate compliance without affording schools and their students sufficient time to alter plans


1
  Student and Exchange Visitor Program, Broadcast Message: COVID-19 and Fall 2020, at 1
(July 6, 2020), https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf.

                                                   2
          Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 3 of 9




made in reliance on prior policy. Moreover, the Directive was adopted without proper

procedure.

       The States will suffer irreparable harm absent the requested injunction, in the form of

harms to their proprietary interests (including costs of increasing in-person instruction, costs of

losing international students, administrative costs, and costs to their institutions’ educational

missions); harms to their sovereign interests (including their interest in regulating their public

colleges and universities to ensure public health and safety, and their interest in preserving their

flexibility to respond to evolving health and safety conditions); and harms to their quasi-

sovereign interests in the health and economic welfare of their residents. For similar reasons, the

balance of harms as well as the public interest both powerfully favor granting the requested

injunction.

       Wherefore, the States ask the Court to enter an order in the form of the Proposed

Preliminary Injunction Order submitted by Plaintiffs in the related matter President and Fellows

of Harvard College v. U.S. Department of Homeland Security, No. 1:20-cv-11283-ADB, ECF

Doc. 30-1, filed July 10, 2020. The States request a hearing at the Court’s earliest convenience

and are available at 3pm on Tuesday, July 14, 2020.


Date: July 13, 2020




                                                  3
         Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 4 of 9




                                          Respectfully submitted,

                                          MAURA HEALEY
                                          Attorney General
                                          Commonwealth of Massachusetts
                                          /s/ Abigail B. Taylor
                                          Abigail B. Taylor
                                          Elizabeth N. Dewar
                                          Katherine B. Dirks
                                          Julie E. Green
                                          Angela R. Brooks (admission pending)
                                          Andrew J. Haile
                                          Abrisham Eshghi
                                          Assistant Attorneys General
                                          Office of the Attorney General
                                          One Ashburton Place
                                          Boston, MA 02108
                                          Tel. (617) 727-2200
                                          abigail.taylor@mass.gov
                                          bessie.dewar@mass.gov
                                          katherine.dirks@mass.gov
                                          julie.green@mass.gov
                                          angela.brooks@mass.gov
                                          andrew.haile@mass.gov
                                          abrisham.eshghi@mass.gov




PHILIP J. WEISER                          WILLIAM TONG
Attorney General                          Attorney General
State of Colorado                         State of Connecticut
/s/ Eric Olson                            /s/ Joshua Perry
Eric R. Olson*                            Joshua Perry*
Solicitor General                         Special Counsel for Civil Rights
Jacquelynn N. Rich Fredericks*            Office of the Attorney General
First Assistant Attorney General          165 Capitol Avenue
Colorado Department of Law                Hartford, Connecticut 06106
1300 Broadway, 10th Floor                 joshua.perry@ct.gov
Denver, Colorado 80203
eric.olson@coag.gov
jacquelynn.richfredericks@coag.gov




                                      4
          Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 5 of 9




KATHLEEN JENNINGS                                     BRIAN E. FROSH
Attorney General                                      Attorney General
State of Delaware                                     State of Maryland
/s/ Christian Wright                                  /s/ Steven M. Sullivan
Christian Douglas Wright*                             Steven M. Sullivan*
Director of Impact Litigation                         Solicitor General
Vanessa L. Kassab*                                    Katherine Bainbridge*
Deputy Attorney General                               Jeffrey P. Dunlap*
Delaware Department of Justice                        Assistant Attorneys General
820 N. French Street, 5th Floor                       200 Saint Paul Place, 20th Floor
Wilmington, Delaware 19801                            Baltimore, Maryland 21202
christian.wright@delaware.gov                         Tel. (410) 576-6427
vanessa.kassab@delaware.gov                           ssullivan@oag.state.md.us

KARL A. RACINE                                        DANA NESSEL
Attorney General                                      Attorney General
District of Columbia                                  State of Michigan
/s/ Kathleen Konopka                                  /s/ Fadwa A. Hammoud
Kathleen Konopka*                                     Fadwa A. Hammoud*
Deputy Attorney General, Public Advocacy              Solicitor General
Division                                              Toni L. Harris*
Brendan B. Downes*                                    Assistant Attorneys General
Nicole Hill*                                          Michigan Department of Attorney General
Assistant Attorneys General, Public Advocacy          P.O. Box 30758
Division                                              Lansing, Michigan 48909
Office of the Attorney General for the District       Tel. (517) 335-7603
of Columbia                                           HammoudF1@michigan.gov
441 4th St., N.W. Suite 630S                          Harrist19@michigan.gov
Washington, DC 20001
Kathleen.Konopka@dc.gov                               KEITH ELLISON
                                                      Attorney General
KWAME RAOUL                                           State of Minnesota
Attorney General                               /s/ Tom Madison
State of Illinois
                                               Tom Madison*
/s/ Kathryn Hunt Muse                          Assistant Attorney General
Kathryn Hunt Muse*                             Office of the Minnesota Attorney General
Deputy Chief, Public Interest Division         445 Minnesota Street
Joseph Sanders*                                Suite 900
Supervising Attorney, Consumer Fraud Bureau St. Paul, Minnesota 55101
Elizabeth Morris*                              Tel. (651) 757-1301
Assistant Attorney General, Special Litigation thomas.madison@ag.state.mn.us
Bureau
Office of the Illinois Attorney General
100 West Randolph Street, 11th Floor
Chicago, Illinois 60601
Tel. (312) 814-3000
kmuse@atg.state.il.us
jsanders@atg.state.il.us
emorris@atg.state.il.us
                                                  5
         Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 6 of 9




AARON D. FORD                               JOSH SHAPIRO
Attorney General                            Attorney General
State of Nevada                             Commonwealth of Pennsylvania
/s/ Heidi Parry Stern                       /s/ Michael J. Fischer
Heidi Parry Stern*                          Michael J. Fischer*
Solicitor General                           Chief Deputy Attorney General
Office of the Nevada Attorney General       Pennsylvania Office of Attorney General
555 E. Washington Ave., Ste. 3900           1600 Arch St., Suite 300
Las Vegas, Nevada 89101                     Philadelphia, Pennsylvania 19103
HStern@ag.nv.gov                            mfischer@attorneygeneral.gov

GURBIR S. GREWAL                            PETER F. NERONHA
Attorney General                            Attorney General
State of New Jersey                         State of Rhode Island
/s/ Elspeth L. Faiman Hans                  /s/ Shannon Haibon
Elspeth Faiman Hans*                        Shannon L. Haibon*
Deputy Attorney General                     Special Assistant Attorney General
R.J. Hughes Justice Complex                 150 South Main Street
25 Market Street, P.O. Box 112              Providence, Rhode Island 02903
Trenton, New Jersey 08625                   shaibon@riag.ri.gov
Tel. (609) 376-2752
elspeth.hans@law.njoag.gov                  THOMAS J. DONOVAN, JR.
                                            Attorney General
HECTOR BALDERAS                             State of Vermont
Attorney General                            /s/ Benjamin Battles
State of New Mexico
                                            Benjamin D. Battles*
/s/ Tania Maestas                           Solicitor General
Tania Maestas*                              Julio A. Thompson*
Chief Deputy Attorney General               Assistant Attorney General, Civil Rights Unit
PO Drawer 1508                              Office of the Vermont Attorney General
Santa Fe, New Mexico 87504-1508             109 State Street
tmaestas@nmag.gov                           Montpelier, Vermont 05609
                                            benjamin.battles@vermont.gov
ELLEN F. ROSENBLUM                          julio.thompson@vermont.gov
Attorney General
State of Oregon                             MARK HERRING
                                            Attorney General
/s/ Heather J. Van Meter
                                            Commonwealth of Virginia
Heather J. Van Meter*
Assistant Attorney General                  /s/ Jessica Samuels
Oregon Department of Justice                Jessica Merry Samuels*
1162 Court Street NE                        Assistant Solicitor General
Salem, Oregon 97301                         Office of the Attorney General
Tel. (503) 947-4700                         202 North Ninth Street
Heather.j.vanmeter@doj.state.or.us          Richmond, Virginia 23219
                                            Tel. (804) 786-6835
                                            solicitorgeneral@oag.state.va.us


                                        6
         Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 7 of 9




JOSH KAUL
Attorney General
State of Wisconsin
/s/ Anne Bensky
Anne M. Bensky*
Assistant Attorney General
State of Wisconsin Department of Justice
Division of Legal Services
17 W. Main Street
Madison, Wisconsin 53707-7857
benskyam@doj.state.wi.us
Tel. (608) 264-9451

*Pro hac vice motions will be forthcoming.




                                             7
          Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 8 of 9




                                   RULE 7.1 CERTIFICATE

        I, Abigail B. Taylor, hereby certify that counsel for the Plaintiffs provided notice of the
foregoing motion to counsel for the Defendants by email on July 12, 2020 and attempted to
confer in good faith in an effort to resolve or narrow the issues.
                                               /s/ Abigail B. Taylor
          Case 1:20-cv-11311-ADB Document 2 Filed 07/13/20 Page 9 of 9




                                  CERTIFICATE OF SERVICE

         I, Abigail B. Taylor, counsel for Plaintiffs, hereby certify that this document has been filed
through the Court’s ECF system and will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF). On July 13, 2020, this document was delivered
by hand and by email to:

       United States Attorney for the District of Massachusetts
        Attn: Rayford A. Farquhar, Esq.
       United States Attorney's Office
       John Joseph Moakley Federal Courthouse
       1 Courthouse Way
       Suite 9200
       Boston, MA 02210
       617-748-3100
       617-748-3971 (fax)
       rayford.farquhar@usdoj.gov

and was sent by certified mail to the following:

       United States Department of Homeland Security
       2707 Martin Luther King Jr. Ave., S.E.
       Washington, D.C. 20528

       United States Immigration and Customs Enforcement
       500 12th St., S.W.
       Washington, D.C. 20536

       The Hon. Chad F. Wolf
       Acting Secretary of Homeland Security
       United States Department of Homeland Security
       2707 Martin Luther King Jr. Ave., S.E.
       Washington, D.C. 20528

       Matthew Albence
       Acting Director of United States Immigration and Customs Enforcement
       United States Immigration and Customs Enforcement
       500 12th St., S.W.
       Washington, D.C. 20536

                                                   /s/ Abigail B. Taylor
